Citation Nr: 0421602	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-02 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
September 1966.  He served a part of his active duty in the 
Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision issued by the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Appeal to the Board was perfected  

In February 2004, the veteran personally appeared and 
testified at a hearing before the undersigned Veterans Law 
Judge of the Board, sitting at the RO.  The hearing 
transcript is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record, the Board finds that 
further evidentiary development is needed with respect to the 
PTSD claim before a decision can be rendered on its merits.  
Accordingly, a remand is in order to ensure that the 
veteran's due process rights are met and for full compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as 
amended, and VA regulations implementing VCAA, 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2003); Cohen v. Brown, 
10 Vet. App. 128, 139-143 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003).

Service records indicate that the veteran served a part of 
his active duty in Vietnam. However, the records also show 
that, while in Vietnam, the veteran served as an engineer 
support specialist.  There is no evidence that he received 
combat decorations, such as the Combat Infantryman Badge; nor 
is there other indisputable evidence of engagement in combat 
against the enemy or of having been wounded in the line of 
duty (such as receipt of the Purple Heart).  Nonetheless, the 
veteran alleges that he had combat service.  He specifically 
stated that he was shot and wounded while on active duty, but 
did not indicate when the injury had occurred.  He also 
indicated numerous times that he still is haunted by the 
memory of having killed a Vietnamese child.  See, e.g., 
veteran's PTSD stressor statement, received in September 
2001.  However, he apparently could not remember when this 
occurred.  See veteran's statement received in August 2002.  

The veteran's assertions of in-service stressors may not be 
sufficient to establish the occurrence of such events.  
Rather, alleged stressors must be corroborated by official 
service records or other credible evidence.  38 C.F.R. § 
3.304(f) (2003); Pentecost v. Principi, 16 Vet. App. 124 
(2002); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. 
Brown, 6 Vet. App. 283 (1994).  

It is the distressing event, rather than the mere presence in 
a "combat zone," that constitutes a valid stressor.  
Zarycki v. Brown, 6 Vet. App. 91 (1993).  Moreover, for PTSD 
purposes, a stressor must meet two requirements: (1) A person 
must have been "exposed to a traumatic event" in which he 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or a threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and (2) his "response [must have] involved intense 
fear, helplessness, or horror."  Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).

The veteran's numerous statements submitted in support of the 
claim, taken together, could suggest that while he may not 
have personally engaged in combat against the enemy, he could 
have been present in or near a combat zone. 
It is noted that the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) wrote in October 2003 that it did 
not have specific enough or sufficient information to conduct 
an adequate search of the veteran's Unit records for the 
purposes of verifying the claimed PTSD stressor(s).  The RO 
apparently did not follow up with the veteran or his 
representative to obtain more specific information to enable 
another USASCRUR search.  Moreover, it is noted that USAACRUR 
apparently was not asked to specifically verify the alleged 
gunshot injury in Vietnam.  

The veteran apparently was diagnosed with PTSD at a VA 
medical center some five years ago.  However, the diagnosis 
apparently was rendered based largely upon the veteran's own 
accounting of psychiatric symptoms, purportedly due to combat 
service and gunshot injury, without verification of the 
claimed stressors.  

In consideration of the foregoing, the Board finds that 
further effort should be made to verify the claimed PTSD 
stressor.  If the stressor is verified, a VA PTSD and/or 
mental disorders examination would be warranted to determine 
whether the veteran currently does in fact have PTSD or some 
other psychiatric disorder and to determine medical causation 
(a link between the stressor and PTSD).  

In consideration of the all of foregoing, the case is hereby 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  Review the veteran's statements 
concerning in-service PTSD stressors 
alleged to have occurred in Vietnam (to 
include February 2004 Board hearing 
testimony; July 2003 RO hearing 
testimony; veteran's statements submitted 
in November 2000, September 2001, and 
August 2002), and as appropriate, the 
layperson statement of Mr. E. P.  Ask the 
veteran to provide more specific details 
about the claimed stressors, to include 
the approximate date that he purportedly 
was wounded by gunshot and the Unit to 
which he had been assigned.  Also ask him 
if he has any records that could 
corroborate the purported gunshot injury 
(such as evidence of medical treatment or 
care received therefor).    

2.  Contact the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR) again to corroborate the 
alleged PTSD stressors, and specifically, 
the alleged gunshot injury.  Copies of 
the veteran's personnel records should be 
forwarded along with the request.  Note 
that USASCRUR requires a fairly narrow 
window of pertinent dates (maximum of 60 
days) for research purposes.   

3.  If the veteran's claimed PTSD 
stressor is verified, schedule the 
veteran for a VA psychiatric examination 
by a qualified mental health professional 
to determine whether the veteran does 
have PTSD.  The veteran's claims folder 
should be made available to the examiner.  
If PTSD is diagnosed, the examiner must 
specify the stressor(s) which support the 
diagnosis.  

4.  After completion of the above, and 
following any further appropriate 
development, the RO should review the 
claims folder again to determine whether 
service connection is warranted for PTSD.  
If the decision remains in any manner 
adverse to the veteran, provide him and 
his representative an updated 
Supplemental Statement of the Case and 
give them an appropriate amount of time 
to respond to it.  

5.  The requirements of VCAA, VA 
regulations implementing VCAA, and all 
controlling legal precedent, including 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), continue to be binding on remand 
and any further adjudication by the RO.  

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO; however, he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).




